DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 5 in S20 “Identify Printer Pumber” should read “Identify Printer Number”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 
Claim Objections
Claims 1-20 are objected to because of the following informalities:  claims 1, 5-9, 14-17 mention an external device, and after refer to it as “the external device” in some instances and others as “to external”.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 will be allowed when the minor informalities mentioned above in the claim objections are fixed.
The following is an examiner’s statement of reasons for allowance of claims 1-8 and 17-20: none of the references either singularly or in combination teach or fairly suggest receiving consumable article information including usage information from an external device, the usage information being information related to a current used amount of a consumable article that is currently attached to a printer for printing; in a case where the consumable article information is received from the 
Matsuda (US 2016/0288515 A1) shows in in Figure 4 and paragraphs [0034]-[0040] a printer, information management server and a delivery management server wherein the printer sends the information management server ink residual amount information, the information management server determines whether the residual amount of ink in each color indicated by the ink information is less than or equal to a threshold Matsuda do not include all the detailed combined limitations included in the claim including a receiving consumable article information including usage information from an external device, the usage information being information related to a current used amount of a consumable article that is currently attached to a printer for printing; in a case where the consumable article information is received from the external device, determining by using the usage information included in the consumable article information whether a first notification condition is satisfied, the first notification condition being related to an order of a new consumable article; in a case where it is determined that the first notification condition is satisfied, sending by using a first communication method a first notification for prompting the order of the 
	Ohara (US 2016/0292774 A1) shows in Figure 8 and paragraphs [0100]-[0108], sending an inquiry email to the user notifying that an ink has been sent a couple of times and sending a link to ask for approval for sending more. Ohara do not include all the detailed combined limitations included in the claim including a receiving consumable article information including usage information from an external device, the usage information being information related to a current used amount of a consumable article that is currently attached to a printer for printing; in a case where the consumable article information is received from the external device, determining by using the usage information included in the consumable article information whether a first notification condition is satisfied, the first 
	Shibata (US 7584273 B2) shows in Figures 4 and 6A and Column 7 Lines 1-18 whenever there is a toner shortage sending an email notifying more toner is needed. E-mail of FIG. 6A is an order sheet for ordering a supply of toner, indicating information of a mail address of the service depot system, information of the consumable product including a status of the remaining toner and the name of the product, and information of the sender including an E-mail address of the Internet facsimile apparatus of the user, a serial number, and the name of the sender. 
The following is an examiner’s statement of reasons for allowance of claims 9-16: none of the references either singularly or in combination teach or fairly suggest receive consumable article information including usage information from an external device, the usage information being information related to a current used amount of a consumable article that is currently attached to a printer for printing; in a case where the consumable article information is received from the external device, determine by using the usage information included in the consumable article information whether a first notification condition is satisfied, the first notification condition being related to an order of a new consumable article; in a case where it is determined that the first notification condition is satisfied, send by using a first communication method a first notification for prompting the order of the new consumable article to external; after the first notification has been sent to external, determine whether a second notification condition is satisfied, the second notification condition corresponding to that the new consumable article has not been ordered in response to the sending of the first notification; and in a case where it is determined that the second notification condition is satisfied, send by using a second communication method that is different from the first communication 
Matsuda, Ohara and Shibata (as shown for similar claims above) do not include all the detailed combined limitations included in the claim including a receive consumable article information including usage information from an external device, the usage information being information related to a current used amount of a consumable article that is currently attached to a printer for printing; in a case where the consumable article information is received from the external device, determine by using the usage information included in the consumable article information whether a first notification condition is satisfied, the first notification condition being related to an order of a new consumable article; in a case where it is determined that the first notification condition is satisfied, send by using a first communication method a first notification for prompting the order of the new consumable article to external; after the first notification has been sent to external, determine whether a second notification condition is satisfied, the second notification condition corresponding to that the new consumable article has not been ordered in response to the sending of the first notification; and in a case where it is determined that the second notification condition is satisfied, send by using a second communication method that is different from the first communication method a second notification for prompting the order of the new consumable article to a second external, therefore this claim is allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
Drawings objection Figure 5 misspell of Number and Claims 1-20 objections of claim language referring the external device as “to external” in some instances in the claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/IRIANA CRUZ/Primary Examiner, Art Unit 2675